NO. 07-05-0354-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                  PANEL B

                                         MAY 10, 2006
                                ______________________________

                                   BUFORD WILLIAM MEADOWS,

                                                                            Appellant
                                                      v.

                                        THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                 FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                     NO. 4163; HON. STEVEN RAY EMMERT, PRESIDING
                            _______________________________

                                      Memorandum Opinion
                                _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       After a jury trial, appellant Buford William Meadows was convicted of sexually

assaulting a child. Punishment was assessed by the jury at 20 years imprisonment.

Appellant timely filed his notice of appeal. Appellant's appointed counsel has filed a motion

to withdraw, together with an Anders1 brief, wherein he certifies that, after diligently

searching the record, he has concluded that appellant's appeal is without merit. Along with

his brief, he has filed a copy of a letter sent to appellant informing him of counsel's belief


       1
           Se e Anders v. California, 386 U .S. 738, 744- 45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (1967).
that there was no reversible error and of appellant's right to appeal pro se. By letter dated

March 29, 2006, this court notified appellant of his right to file his own brief or response by

April 28, 2006, if he wished to do so. The latter date has passed without the filing of either

a motion for extension or a response.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

four potential grounds of error and then explained why they were meritless. Thereafter, we

conducted our own review of the record to assess the accuracy of appellate counsel's

conclusions and to uncover any error, reversible or otherwise, pursuant to Stafford v. State,

813 S.W.2d 503 ( Tex. Crim. App. 1991) and concluded that none existed.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.


                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                              2